Citation Nr: 0029472	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  93-11 383	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a chronic disease 
manifested by hair loss.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from July 1976 to 
June 1979.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1990 rating decision by 
the RO which denied the veteran's application to reopen 
claims of service connection for a psychiatric disorder and 
for a disease manifested by hair loss.  In July 1994, the 
Board reopened the claims of service connection based on the 
submission of new and material evidence and remanded the 
claims to the RO for further development.  The appeal also 
arises from a March 1995 RO rating decision, which denied a 
TDIU rating.  In March 1998, the Board remanded the veteran's 
claims to the RO for the purpose of scheduling a Travel Board 
hearing, and such hearing was held in November 1998.  In July 
1999, the Board remanded the claims to the RO for further 
development.


FINDINGS OF FACT

1.  The veteran has male pattern baldness which is a 
congenital and developmental defect.  His hair loss is not 
due to a disease or injury in service.

2.  The veteran had a personality disorder during and after 
service.  A chronic acquired psychiatric disorder was not 
present in service, and a psychosis was not manifest to a 
compensable degree within the year after service.  The 
veteran now has a chronic acquired psychiatric disorder; such 
began years after service and was not caused by any incident 
of service.

3.  The veteran's service-connected disabilities include 
bilateral pes planus (rated 50 percent), hemorrhoids (rated 0 
percent), and pseudofolliculitis barbae (rated 0 percent).  
Such service-connected disorders do not prevent him from 
securing or following substantially gainful employment, 
considering the impairment from the disorders and his 
educational and occupational background.


CONCLUSIONS OF LAW

1.  The veteran's male pattern baldness was not incurred in 
or aggravated by service.  38 U.S.C.A. § 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).

2.  A psychiatric disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§  1101, 1112, 
1113, 1131, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).

3.  The requirements for a TDIU have not been met. 38 
U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from July 1976 to June 
1979.

With regard to the veteran's current claim for service 
connection for a psychiatric disorder, the Board notes that 
his service medical records show that in August 1977 he was 
treated for complaints of having problems sleeping, 
headaches, nervousness and being afraid of having a nervous 
break down.  He related that he had been depressed for one 
month and that he could not function at work.  He reported 
having marital problems.  The diagnoses were acute depression 
and situational depression.  A May 1979 report reveals that 
the veteran was scheduled to be admitted to the hospital due 
to evidence of a thought disorder, paranoid ideas and due to 
the fact that he had become increasingly more hostile towards 
others following Article 15 punishment for returning 4 days 
late from leave.  It was reported that the veteran talked to 
himself constantly and seemed to be in his own world.  It was 
also reported that his answers to questions and comments of 
others were bizarrely inappropriate.  A May 1979 nursing 
admission note reveals that the veteran complained of having 
a decreased appetite for the past 6 months and that he had 
poor sleep patterns for the past 4 months.  The veteran was 
diagnosed as having a passive aggressive personality 
disorder.  In a subsequent report, the chief of mental health 
services stated that there was no evidence of a psychiatric 
illness per se and that interviews with the veteran revealed 
a highly manipulative, passive aggressive sociopath.  He 
related that the behavior exhibited by the veteran was a 
deeply ingrained coping style, which had existed for many 
years.  The examiner related that the veteran manifested a 
defensive operation called externalization of responsibility, 
which was seen in his statements, and feeling that others 
were responsible for his problems.  He related that the 
veteran's condition was best described as an aggressive 
personality and that this was one of the personality 
disorders.  A June 1979 discharge examination report notes 
that the veteran was treated for an acute situational 
reaction in 1977 which resolved, that he complained of having 
trouble sleeping in December 1978, and that he was treated 
for depression in February 1979.  The veteran related a 
history of having frequent trouble sleeping, depression or 
excessive worry, and nervous trouble.  However, the 
examination revealed that he had a normal psychiatric 
examination.

With respect to the veteran's current claim involving hair 
loss, the Board observes that a June 1976 service entrance 
examination is negative for any complaints of hair loss.  His 
service medical records show that in January 1978, he was 
referred to the dermatology clinic.  At that time, he was 
noted to have hair loss of the anterior occiput region.  He 
stated that all his hair fell out at once during basic 
training.  The physician stated that he doubted that the 
veteran had patterned balding and that he probably had 
alopecia areata.  Subsequent treatment records show a 
diagnosis of male pattern baldness.  In March 1978, he was 
given a prescription as if he had alopecia areata.  In August 
1978, he was admitted to the hospital for the purpose of 
undergoing a hair transplant.  Several months latter, he 
underwent a second hair transplant procedure.  A June 1979 
separation examination report notes that the veteran had 
patches of hair loss of the right posterior scalp and that he 
underwent a hair transplant in 1978 due to male pattern 
baldness.  A history of hair scalp disease was also reported.  

In July 1979, the veteran filed a claim of service connection 
for multiple disorders, to include a claim involving a 
disability manifest by hair loss.  At that time, he did not 
file a claim of service connection for a nervous condition.  

VA examination in September 1979 was negative for any 
complaints of a nervous condition.  It was reported that the 
veteran's psychiatric and personality examination was within 
normal limits.  The examiner noted that examination of the 
skin revealed a longitudinal thin (possibly razor) marks down 
the left thorax.  The diagnoses were bilateral pes planus and 
hemorrhoids by history.  The veteran was referred to the 
dermatology clinic for evaluation of his loss of scalp hair.  
The diagnosis on dermatology consultation was male pattern 
baldness.

In April 1980, the RO granted service connection for pes 
planus with metatarsalgia with plantar warts, assigning a 10 
percent rating.  The RO also granted service connection for 
hemorrhoids and residuals of pseudofolliculitis barbae, 
assigning each disorder a noncompensable rating.  The 
noncompensable ratings have remained in effect to date.  
Among the conditions for which service connection was denied 
were a personality disorder and a disability manifested by 
hair loss.

In a January 1981 statement, the veteran stated his hair loss 
should be considered service-connected since it did not 
belong in the category of hereditary or constitutional 
development.  He reported that after fuel leaked out of an 
engine exhaust fan on a C-141, it penetrated his cap leaving 
a dark deep greasy stain.  He stated that within a couple of 
weeks his hair began to thin out in the upper 1/3 posterior 
left side of the top of his head.  He reported he received 
treatment due to the hair loss and that he eventually 
underwent a 2 hair transplants.

In May 1981, the veteran testified at an RO hearing that 
after his head was shaved in basic training his hair never 
grew back.  He stated that during service he went out on the 
flight line and he had engine fluid drop through his hat onto 
his head.  He stated that he subsequently had bald spots and 
hair thinning.  He stated he underwent two hair transplants 
in service .  He related that the first transplant was 
successful, but that the second transplant was not 
successful.  The veteran also claimed he had a psychiatric 
disorder, which was incurred in service.  He stated he was 
treated for a nervous condition while undergoing a divorce.  
He stated that after service he did not receive any 
treatment.

The Board, in March 1982, denied service connection for a 
psychiatric disorder and for alopecia (male pattern 
baldness).  

In October 1982, the veteran entered a work-training program 
with the Internal Revenue Services (IRS).  At that time, he 
was attending college full-time.  In a November 1982 
statement, the veteran reported he was attending college and 
was pursuing a public administration degree.  He noted that 
he was experiencing some financial difficulties.  

Effective from August 1983, the veteran was assigned a 30 
percent rating for bilateral pes planus.  

An August 1983 hospital summary reveals the veteran reported 
for treatment due to being depressed as a result of being 
turned downed for welfare.  He also stated he had difficulty 
falling asleep and that he heard voices.  He reported being 
hospitalized in service in 1977 due to depression.  He 
related he had been legally charged with assault and DWI.  
The diagnosis was chronic paranoid schizophrenia with acute 
exacerbations.  During his hospitalization stay, the veteran 
stated that this was his first psychiatric admission.  He 
reported a history of no prior psychiatric illness or 
hospitalization.

An undated Social Security Administration's (SSA) disability 
report reveals the veteran reported his disabilities included 
having a pinched nerve in the neck, a back disorder, 
neurological damage in both legs, flat feet, a nervous 
disorder (depression), and hair loss.  He stated his 
condition first bothered him in June 1977.  He reported his 
work history from 1968 to 1983.  He stated he had worked for 
the telephone company, had experience in the audio-visual 
field, was a cable TV technician with the cable company, was 
a film editor, was a purchasing agent, and was a claims 
administrator.

In a March 1984 statement, Earl A. Walker, M.D. stated the 
veteran was first seen in his office in June 1983 with a 
complaint of hair loss.  During that time, he related he was 
in Vietnam and had been exposed to Agent Orange.  The veteran 
reported that it was his opinion that his hair loss was 
related to exposure to this chemical.  Dr. Walker stated that 
it was his clinical impression that the veteran had male 
pattern alopecia, but that he could not completely rule out 
other causes. 

In June 1984, Jerry Mikesell, M.D. noted the veteran's past 
history of undergoing hair transplants in 1978.  The veteran 
stated his hair began to fall out in December 1982, secondary 
to emotional stress.  Dr. Mikesell stated that he felt the 
veteran's hair loss may be secondary to hair loss around his 
transplant plugs.  He stated the etiology of this may be due 
to male pattern hair loss, secondary to emotional stress.  He 
reported that alopecia areata was a less likely 
consideration.

In August 1984, Wilma F. Bergfeld, M.D. stated she first 
treated the veteran in May 1984.  She stated the veteran 
presented with typical male pattern alopecia.  She noted that 
the veteran was treated for severe depression and that he was 
on multiple anti-depressant drugs.  She also noted that the 
veteran stated that his depression was associated with his 
hair loss.  Dr. Bergfeld stated that a hair loss prosthesis 
was indicated and she hoped that it would reduce the 
veteran's mental depression.

An August 1984 SSA administrative decision shows the veteran 
was awarded disability benefits due to paranoid schizophrenia 
and a borderline personality disorder.

A December 1984 VA examination report reveals the veteran 
worked as a bench technician, a purchasing agent and a claims 
administrator.  He stated he had been treated for a 
psychiatric disorder since the fall of 1983.  He also 
reported being in treatment for hair loss.  He stated he 
underwent a hair transplant in 1984.  Neither a psychiatric 
disorder nor a disease manifested by hair loss was diagnosed 
during this examination.

In a February 1985 statement, the veteran reported he had a 
nervous condition and that he lost his job in January 1983 at 
the IRS due to his nerves.  He stated he then worked for a VA 
hospital until April 1983.  He stated he began receiving 
psychiatric treatment in 1983.  He reported he now had the 
same symptoms he was treated for in service and that he even 
took the same medication, which was prescribed in service.

A May 1989 VA outpatient treatment report shows the veteran 
received follow-up treatment for alopecia.  The examiner 
stated that alopecia was apparently service related (chemical 
burn?).  The diagnosis was status post hair transplant with 
alopecia.

A copy of the veteran's resume is on file.  From 1980 to 1989 
the veteran received the following degrees, Associate in Arts 
degree, Bachelor of Science degree, and a Master's degree.  
His vocational training included audio-visual school and 
inventory management training, telephone technical craft 
school, and the school of broadcasting.  He listed coursework 
in a variety of fields.  His employment history included work 
at the U.S. Post Office, the Veterans Administration, IRS, 
Census Bureau, United States Air Force, a cable company, and 
a telephone company.

In December 1989, the veteran filed a claim of service 
connection for a psychiatric condition and for a disease 
manifested by hair loss.

During a February 1992 RO hearing, the veteran testified that 
his hair loss was incurred in service.  He stated that while 
working around aircraft in service oil spilled on his hat, 
causing hair loss.  He stated that he had been told that 
stress could cause the hair to fall out and that his 
condition could have been alopecia areata.  He stated his 
nervous condition had been diagnosed as depression in 
service.  He stated that after service he worked for a cable 
company repairing cable boxes.  He stated that he was 
currently running his own business.  He stated the 
psychiatric problems he had in service were the same as what 
he was currently experiencing.

In an October 1992 letter to a U.S. Supreme Court justice, 
the veteran stated his job in the service required him to 
walk under aircraft and that on an occasion fuel dripped into 
his scalp and into his face.  He stated he had immediate 
damage to his hair, scalp and face.  He stated that the 
physical scars and baldness from the accident remained to 
date.  He alleged that his sudden hair loss had contributed 
to a psychiatric disorder, acute depression, which was noted 
in the service medical records.  He noted he had had two hair 
transplants in service and two transplants after service.

In a February 1993 substantive appeal, the veteran, in 
essence, claimed he had a psychiatric disorder, which had its 
onset in 1977 while in service.  He also claimed that his 
hair loss was due to a disease called alopecia areata and was 
not congenital in nature.  

In a March 1993 employment cover letter, the veteran stated 
he owned and managed an export trade company.  He related 
that his company was a small business, which specialized in 
computer sales and service contracting.  He reported having a 
masters degree in political science and a bachelor of science 
in public administration.  He stated he was a purchasing 
agent for the IRS in the early 1980s.

During a May 1993 Board hearing, the veteran testified that 
aircraft fuel spilled on his hat in service, and that as a 
result patches of his hair started to fall out.  He stated he 
also had scars on his forehead due to the oil spillage.  He 
related that he thought he may have had a chemical burn.  
With respect to his claim of service connection for a 
psychiatric disorder, the veteran stated he was diagnosed as 
being schizophrenic and manic-depressive.  He stated he had a 
Master's degree in Political Science.  He reported applying 
for various jobs but that no one had hired him.  He stated he 
was told that he was too disabled to work.  He related that 
he was treated for a psychiatric disorder in service and that 
he was given medication.  The veteran stated his psychiatric 
condition contributed to his unemployment 

In a July 1994 decision, the Board reopened the claim of 
service connection for hair loss and for a psychiatric 
disorder, and remanded the issues to the RO for further 
development.

During a January 1995 VA dermatologic examination, the 
veteran related that while in service between 1976 to 1979, 
he had aircraft oil spill on his cap.  He stated he sustained 
a chemical burn to his scalp and that he later began losing 
hair.  He stated he had been treated for folliculitis and 
seborrheic dermatitis of the scalp.  He showed a picture of a 
driver's license showing he had a lot of hair prior to the 
incident.  He stated he had had four hair transplants, but 
that they had all fallen out.  The diagnosis was folliculitis 
and seborrheic dermatitis of the scalp with a history of 
possible chemical burns secondary to aircraft fuel spill on 
his cap.  

During a January 1995 psychiatric examination, the veteran 
stated he was unemployed that his last job was with the 
United States Postal Service.  He stated that because of 
medical and psychiatric problems he was unable to be engaged 
in any gainful employment.  The veteran reported a long 
history of psychiatric problems.  He stated his first episode 
began while he was in the Air Force in 1977.  He claimed he 
was seen for depression and treated with medication.  He 
reported he was again treated with medication for a psychotic 
process in 1983.  He reported being hospitalized and 
receiving treatment in the 1980's and 1990's.  The impression 
on examination was chronic paranoid schizophrenic showing 
gross manifestations of his illness.  The diagnosis was 
achieved due to his clinical presentation during the 
interview.  The examiner stated the veteran was not able to 
deal effectively with interpersonal relationships and that he 
was not able to work.  The examiner stated the nature of his 
illness was a chronic illness and that his symptoms were 
compatible with a major psychiatric disorder of a 
schizophrenic type.  He stated his illness began in service.  
The examiner reported the veteran related numerous 
hospitalizations and evaluation by a psychiatrist while in 
the Air Force in 1977.  The examiner stated that certainly 
under profound stress in a patient with depression might 
produce some hair loss.  He noted that a medical text stated 
that 2 percent might present with hair loss.  He also noted 
that hair loss could be due to certain medications but when 
the medication was stopped the hair would grow back.  He 
further noted a medical text that found in cases involving 
alopecia areata, 39 percent of the people also suffered from 
major depression or a major psychiatric disorder as a result 
of the alopecia.

Medical articles submitted in January 1995 pertained to 
different studies involving hair loss.  In a January 1995 VA 
examination report, the examiner noted the content of some of 
these studies.

On a March 1995 application for compensation based on 
unemployability (TDIU claim), the veteran reported his past 
employment included being a mail clerk and work in resales.  
He also noted he had worked for the IRS.  He stated he could 
not work due to flat feet and a psychiatric disorder.  He 
stated that his flat feet hampered his ability to get a job 
because no employer would want to hire a person whose 
mobility would be hampered.  He stated that his 
schizophrenia, sleeplessness and depression would cause 
potential employers not to hire him.  He noted he had a 
college degree in public administration and that he had a 
master's degree in political science.

The RO, in a March 1995 rating decision, denied service 
connection for paranoid schizophrenia and for androgenic 
areata alopecia.  The RO also denied the claim for TDIU.

In an April 1995 statement, the veteran stated that his hair 
loss was the result of the spillage of the aircraft fuel and 
that his depression in service led to schizophrenia.

In November 1995, the veteran underwent psychiatric 
assessment.  He reported having no incentive in life and that 
he lacked energy.  He reported a history of active 
hallucinations and delusions.  The examiner reported the 
veteran was isolated and withdrawn.  The diagnoses were rule 
out major depression, rule out schizoaffective disorder, and 
schizotypical personality.

Sam Pinoski, M.D. stated in a May 1996 letter that the 
veteran had been a patient of the Miami Psychiatric 
Associates since February 1996.  He stated the veteran became 
ill while in the service and suffered a serious thought 
disorder.  He noted the veteran had been hospitalized and 
treated for his psychiatric disorder.  He related that the 
veteran's response to treatment had been partial and 
certainly not to the point where he could maintain 
employment.

In a May 1996 letter, Max Toro, a clinical social worker and 
a program therapist, stated that the veteran had received 
mental health treatment for depression since April 1996.

Jeffrey A. Levy, M.D., Ph.D. stated in a May 1996 letter, 
that he was currently taking general medical care of the 
veteran.  He stated the purpose of his letter was to confirm 
that the veteran had significant disability due to 
schizophrenia and depression.

During an August 1996 RO hearing, the veteran stated he had 
no problems with hair loss prior to his service entrance.  He 
stated his condition was originally diagnosed as alopecia 
areata but that his diagnosis changed to male pattern 
baldness.  He stated his condition started in service in 
1977.  He reported that fuel spilled on his cap down to his 
head.  He stated that within two weeks of the fuel spillage 
his hair began to fall out.  He related he was treated in 
service for hair loss.  He stated his hair fell out in clumps 
all at one time.  He stated he was treated for chemical burns 
and that he had red marks on his head due to the fuel 
spillage.  He stated he was treated for acute depression in 
service.  He related he began hearing voices while he was in 
service.  He reported that in 1981 he was diagnosed as having 
depression, anxiety, and major depression with a 
schizophrenic disorder.  He stated he had a master's degree 
in political science but that he could not get a job due to 
depression.  He related that after service he went to a 
junior college and then to an undergraduate school where he 
received his bachelor degree and then he received a master's 
degree.  He stated his last job was in 1986 with the post 
office.  He stated he was told by the post office that his 
disability affected his work performance.  He related that 
while in school he worked for the IRS as a purchasing agent.  
He stated he discontinued the employment due to having a 
nervous breakdown.  He claimed he got out of service early 
due to a psychiatric disorder.

In an October 1996 letter, he related to his senator that he 
first developed depression in service and was treated in 1977 
and 1979.  He stated that since service, he had been treated 
for depression.  He stated that his hair loss has been denied 
as male pattern baldness.  He reported that while in service 
in 1978 patches of his hair fell out due to sustaining a 
chemical burn to the head.

An April 1997 VA outpatient treatment report notes that the 
veteran had a history of schizophrenia since 1977, according 
to the record.  The report noted the veteran received 
treatment for his psychiatric disorder.

In a May 1997 letter, Richard Douyon, M.D. noted the veteran 
reported he first experienced nervous symptoms in 1977 while 
in service.  He stated the veteran reported being treated 
with Elavil.  Dr. Douyon noted the various psychiatric 
hospitalizations the veteran had from 1993 to 1996.  He 
stated that the veteran had attended their mental hygiene 
clinic regularly since August 1989.

The RO, in a May 1997, rating decision, increased the rating 
for bilateral pes planus to 50 percent.

During a June 1997 RO hearing, the veteran stated he had a 
psychiatric disorder that began in service.  He stated that 
while in service he was treated for auditory and visual 
hallucinations.  He stated he was prescribed medication in 
service and that he was prescribed the same medication in 
1986.  He reported he had been diagnosed as having 
schizophrenia and depression.  With respect to his hair loss, 
the veteran stated that a doctor told him that his hair 
follicles were inflamed and that the cause of the 
inflammation was the aircraft fuel spill.  Pertaining to the 
TDIU issue, the veteran stated that depression was the main 
issue that kept him from obtaining employment.  He stated he 
last worked for the post office in 1986 and that he had to 
quit due to depression.  He stated he received SSA disability 
benefits due to depression.

During a November 1998 Travel Board hearing, the veteran 
continued to maintain that his hair loss was due to aircraft 
fuel dropping onto his hat and to his head.  He stated he was 
currently diagnosed as having alopecia areata.  He stated 
that a Dr. Bergfeld stated that hair loss could have a big 
effect on depression.  The veteran stated his initial 
depression began in service as a result of having problems 
with his wife.  He denied having a nervous breakdown during 
service.  He stated he did not have a nervous breakdown until 
he was working for the IRS.  He stated that after service he 
worked for the post office for approximately 3 months.  He 
stated he was treated at a private facility for a psychiatric 
disorder within a year after service, but that he could not 
remember who treated him.  He reported he owned his own 
company in 1993 and was selling retail computers.  He stated 
he had received SSA disability benefits for a psychiatric 
disorder since 1984.

A July 1999 VA outpatient report states the veteran 
psychiatric problems began in 1977 when he had a nervous 
breakdown and was treated for depression.

In July 1999, the Board remanded the claims of service 
connection for a psychiatric disorder and for hair loss to 
the RO for further development.  The claim for a TDIU was 
held in abeyance.

In September 1999, the veteran underwent a VA skin 
examination.  The examiner stated he had reviewed the entire 
claims file.  He noted the veteran had a history of hair loss 
and was diagnosed as having male pattern baldness.  He also 
noted the veteran had undergone hair transplantations and 
that he had a biopsy that was consistent with androgenetic 
alopecia.  On examination, the veteran had symmetrical hair 
loss on his head and he had remaining hairs from the hair 
transplantation.  There was no significant scar noted on this 
examination, and there was no dermatosis on the scalp.  Hair 
loss due to male pattern baldness (androgenetic alopecia) was 
diagnosed.  The examiner stated that the veteran did not have 
any dermatosis on his scalp and no significant scarring was 
found.  The examiner also stated that the veteran's baldness 
was not due to local or systemic disease or due to chemical 
burns, but was the result of androgenetic alopecia (male 
pattern baldness).

A September 1999 VA psychiatric report outlines a detailed 
account of the veteran's psychiatric history.  The examiner 
stated he reviewed the claims file, including the service 
medical records.  He noted the inconsistency between the 
veteran's account of his symptomatology in service and what 
was shown in the actual service medical records.  He stated 
the veteran's first psychiatric hospitalization was in 1981.  
The examiner diagnosed schizoaffective disorder, depressed; 
alcohol abuse; and a personality disorder not otherwise 
specified.  The examiner stated that upon reviewing the 
claims file, there did not appear to be a relationship 
between service and the veteran's current psychiatric 
disorder.  He noted that while the veteran was treated for 
depression in service, it was situational.  He stated he did 
not meet the criteria of major depression in service, which 
would be a requirement for his schizoaffective disorder.  He 
noted that the claim of paranoia that led to admission to the 
hospital in service demonstrated that he was a manipulator of 
hidden character and illogical.  The examiner stated that 
there was no evidence of a psychosis in service.  The 
examiner stated the veteran's first psychotic episode 
occurred in 1981, two years after his discharge from service.

The Board observes that post-service medical records, 
including outpatient treatment reports and hospitalization 
reports, from 1983 to 2000 show that the veteran has been 
diagnosed as having major depression, schizophrenia, 
schizoaffective disorder, a personality disorder, alcohol 
abuse, androgenetic alopecia, and male pattern baldness.  The 
Board notes that the record first shows a diagnosis of a 
psychiatric disorder (schizophrenia) in 1983.  The record 
demonstrates the veteran has been diagnosed as treated for 
multiple physical disabilities, to include musculoskeletal 
disorders, hypertension, hypothyroidism, Parkinson disease, 
and bilateral pes planus.




II.  Analysis

A.  Service connection for a psychiatric disorder

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

A psychosis, which becomes manifest to a compensable degree 
within the year after service, will be rebuttably presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

At the outset, the Board notes the veteran has been diagnosed 
as having a personality disorder both during service and 
after service.  Service connection for a personality disorder 
is precluded under 38 C.F.R. § 3.303(c).  In addition, the 
Board notes the veteran has a history of alcohol abuse.  
Alcohol abuse may not be service connected for compensation 
purposes.  38 U.S.C.A. §§ 105, 1131; 38 C.F.R. §§ 3.301; 
VAOGCPREC 2-98 and 7-99.

A review of the veteran's service medical records from his 
1976-1979 active duty fails to demonstrate a chronic 
psychiatric disorder.  The Board notes that in 1977, the 
veteran was diagnosed as having acute depression and 
situational depression.  At that time, he reported having 
marital problems.  In 1979, he was brought up on Article 15 
charges.  Around the time of such charges, he was 
hospitalized due to evidence of a thought disorder, paranoid 
ideas and increased hostility towards others.  The veteran 
was evaluated by the chief of mental health services who 
stated that there was no evidence of the veteran having a 
psychiatric illness and that interviews with the veteran 
revealed a highly manipulative, passive aggressive sociopath.  
The examiner diagnosed aggressive personality.  A June 1979 
discharge examination report also failed to show a 
psychiatric disorder.  The veteran was noted to have a normal 
psychiatric examination.  

The veteran was discharged from service in June 1979, and 
there is no evidence of a psychosis within the year after 
service, as required for a presumption of service incurrence.  
Although the veteran claims he was treated in 1981 for a 
psychiatric disorder, the voluminous records are negative for 
any diagnosed psychiatric disorder in 1981.  The record 
demonstrates that the first indication of the veteran having 
an acquired psychiatric disorder was in 1983, when he was 
diagnosed as having schizophrenia.  Even if the veteran was 
diagnosed in 1981 with a psychiatric disorder, this is still 
beyond a year after his discharge from service.  Medical 
records subsequent to 1983 include diagnoses of major 
depression, schizophrenia, schizoaffective disorder, and a 
personality disorder. 

The veteran's claims his current psychiatric disorder is 
related to service as he currently has the same symptoms he 
was treated for in service and he has taken the same 
medication which was prescribed in service.  He claims, in 
essence, that his symptoms in service represented a chronic 
psychiatric disorder.  The veteran's assertion that he his 
current psychiatric disorder (i.e., schizophrenia/ 
depression) is related to or began in service is insufficient 
to establish service connection.  He is a layman and is not 
competent to offer opinions regarding medical diagnosis or 
causation.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  If 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Id.

The claims file contains various statements as to the onset 
of the veteran's psychiatric disorder.  In January 1995, a VA 
physician stated the veteran's psychiatric illness began in 
service.  In May 1996, Dr. Pinoski stated the veteran became 
ill in service and suffered a serious thought disorder.  A VA 
physician in April 1997, stated the veteran had a history of 
schizophrenia since 1977, according to the record.  In July 
1999, a VA clinician stated the veteran's psychiatric 
problems began in 1977, when he had a nervous breakdown and 
was treated for depression.  However, these statements appear 
to be largely, if not entirely, based on the veteran's self-
reported and unsubstantiated lay history.

In contrast, a VA physician opined in September 1999 that 
there was no relationship between the veteran's current 
psychiatric disorder and service.  The Board finds that this 
September 1999 medical opinion (which concluded that the 
veteran's psychiatric disorder did not begin in service) is 
more probative than the other statements or opinions (which 
recite that a psychiatric disorder began in service).  In 
this regard, the VA examiner in September 1999 had an 
opportunity to review the veteran's complete claims file 
(including service medical reports as well as, the medical 
statements relating the veteran's psychiatric disorder to 
service).  In addition, the examiner in September 1999 
conducted a thorough psychiatric examination of the veteran.  
Furthermore, in September 1999, the VA examiner gave complete 
rationale for his finding that the veteran did not have a 
chronic psychiatric disorder in service.  His rationale was 
based on examination findings and a comprehensive review of 
all of the evidence, including the veteran's service medical 
records.  The examiner noted that while the service medical 
records showed that the veteran was treated for depression in 
service, it was situational, and as such, did not meet the 
criteria of major depression, which would be a requirement 
for a schizoaffective disorder.  He further noted that the 
claim of paranoia that led to admission to the hospital in 
service demonstrated that he was a manipulator of hidden 
character and illogical.  The examiner concluded that there 
was no evidence of a psychosis in service.

The Board observes that there is no indication that the 
doctors who related the veteran's current psychiatric 
disorder to service based their opinion on the veteran's 
complete record.  It appears that their opinions were based 
on unsubstantiated history related by the veteran.  In 
addition, the history reported by these clinicians is in 
direct conflict with information found in the service medical 
records.  For instance, in service the veteran was not found 
to have a thought disorder, but instead was diagnosed as 
having a personality disorder.  In addition, he was never 
diagnosed as having schizophrenia in service in 1977.  
Lastly, he was not found to have a nervous breakdown, but 
merely acute depression and situational depression.  The 
veteran himself has denied having a nervous breakdown in 
service.  He stated he had a nervous breakdown years after 
service while working for the post office. 

The probative value of medical opinion evidence is based on a 
medical expert's personal examination of a patient, 
physician's knowledge and skill in analyzing data, and 
medical conclusion that the physician reaches.  Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  The Board finds that the 
September 1999 opinion is the only opinion that can be 
considered probative in addressing the question as to whether 
the veteran's current psychiatric disorder is related to 
service.  In this regard, the examiner thoroughly examined 
the veteran, he analyzed all the data in the claims file, and 
he used his analysis of the data to furnish a well-reasoned 
and supported opinion as to why the veteran's current 
psychiatric disorder was not related to service.

The Board also notes that the psychiatric examinations in 
service are also probative in supporting a finding of a lack 
of an acquired chronic psychiatric disorder in service.  The 
evaluations were done contemporaneously to the veteran's 
problems in service, including his disciplinary (Article 15) 
problems.

Given the foregoing, the Board finds that the weight of the 
credible evidence establishes that an acquired psychiatric 
disorder, including schizophrenia and depression, was not 
present during or for years after service, and it was not 
caused by any incident of service.  An acquired psychiatric 
disorder was neither incurred in nor aggravated by service.  
Since the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable, and the 
claim for service connection for a psychiatric disorder must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  Service connection for a chronic disease manifested by 
hair loss (baldness)

The veteran claims he has hair loss which was incurred in 
service.  Throughout the course of the appeal he has given 
various theories regarding the actual cause of his hair loss.  
While in service, he claimed that all of his hair fell out 
while he was in basic training.  Post-service, he has claimed 
that his hair fell out following fuel leaking out of an 
engine onto his cap, leaving a dark deep greasy stain.  He 
stated that within a couple of weeks his hair began to thin 
out in the upper 1/3 posterior left side of the top of his 
head.  He has also claimed that after his head was shaved in 
basic training, his hair never grew back.  He further claimed 
his hair loss was due to exposure to Agent Orange in Vietnam.  
He alleged that his hair began to fall out due to emotional 
stress.  He has also alleged that his hair loss was due to a 
chemical burn to his head in service.  The Board notes that, 
as a layman, the veteran is not competent to give a medical 
opinion on the etiology or diagnosis of his hair loss.  
Therefore, his statements on such matters do not support 
service connection.  Espiritu, supra.  He must submit 
competent medical evidence to support his assertions.

The Board observes that veteran's hair loss has been 
diagnosed as male pattern baldness, alopecia, and 
androgenetic alopecia in service and subsequent to service.  
Male pattern alopecia is defined as a progressive, diffuse 
symmetrical pattern of hair loss, which usually starts in the 
late twenties or early thirties.  It is androgen dependent 
and said to be caused by an autosomal dominant gene of 
variable expressivity.  The condition is also called common 
male baldness and hereditary baldness.  Dorland's Illustrated 
Medical Dictionary, 52, (27th ed. 1988).  Therefore, by 
definition, the veteran's condition is a congenital or 
developmental one which is not, by regulation, a disability 
for which benefits can be paid. 38 C.F.R. § 3.303(c).

In September 1999, the veteran underwent a VA examination.  
The examiner stated the veteran's hair loss was due to male 
pattern baldness (androgenetic alopecia).  The examiner noted 
that the veteran did not have any dermatosis on his scalp and 
had no significant scarring.  The examiner reported that the 
veteran's baldness was not due to local or systemic disease 
or due to a chemical burn, but was the result of androgenetic 
alopecia (male pattern baldness).  In the absence of the 
veteran's hair loss being attributed to a disease process or 
injury, his claim of service connection for hair loss must be 
denied.  In this regard, the Board points out that congenital 
or developmental defects are not disease or injuries for VA 
purposes.  38 C.F.R. § 3.303(c).  

The Board notes that the veteran claims that his hair loss is 
secondary to emotional stress.  The Board finds that the 
preponderance of the evidence shows the veteran's hair loss 
is due to androgenetic alopecia (male pattern baldness).  
However, even assuming that the veteran's hair loss is due to 
emotional stress (i.e., a psychiatric disorder), the veteran 
is not currently service-connected for a psychiatric 
disorder.  Thus, a claim of service connection as secondary 
to a psychiatric disorder is not warranted.  

With respect to the veteran's contention that he has hair 
loss due to exposure to Agent Orange, the Board again notes 
that the evidence has attributed his hair loss to 
androgenetic alopecia (male pattern baldness).  Even if the 
Board were to assume that his hair loss was not due to 
androgenetic alopecia (male pattern baldness), his claim of 
service connection for hair loss due to exposure to Agent 
Orange would fail as he has not served in Vietnam during the 
Vietnam era (which ended in May 1975).  The veteran did not 
enter service until July 1976 which is after the Vietnam era.  
See 38 U.S.C.A. §§ 101, 1116, 38 C.F.R. § 3.307, 3.309.  
Consequently, he could not have been exposed to any Agent 
Orange.

Given the foregoing, the Board concludes that the veteran's 
hair loss is not a disability due to a disease or injury 
which was incurred in or aggravated by service.  The 
preponderance of the evidence is against the claim for 
service connection for a disability manifested by hair loss.  
Thus, the benefit-of-the-doubt rule does not apply, and 
service connection must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.  

C.  TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  Consideration is 
given to such factors as the extent of the service-connected 
disability, and employment and educational background, and it 
must be shown that the service-connected disability produces 
unemployability without regard to intercurrent disability or 
advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16, 4.19.

The veteran is service connected for bilateral pes planus 
(rated 50 percent), for hemorrhoids (rated 0 percent), and 
residuals of pseudofolliculitis barbae (rated 0 percent).  
The combined rating, under the combined ratings table of 
38 C.F.R. § 4.25 is 50 percent.  Although the veteran does 
not meet the percentage requirements of 38 C.F.R. § 4.16(a) 
for consideration of a TDIU rating, consideration has been 
given to whether a TDIU rating is warranted on an 
extraschedular basis under the provisions of 38 C.F.R. 
§ 4.16(b).  The determinative issue becomes whether the 
veteran is unemployable due to service-connected 
disabilities.

In determining whether the veteran is entitled to total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 
Vet.App. 361 (1993).  For a veteran to prevail on claim based 
on unemployability, it is necessary that the record reflect 
some factor which places his case in a different category 
than other veterans with equal ratings of disability.  Id.  
Furthermore, the fact that a veteran is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
the veteran can find employment.  Id.

The record shows that the veteran has been in receipt of SSA 
disability benefits due to a psychiatric disorder since the 
1980s.  Other reports of record demonstrate the veteran has 
musculoskeletal disorders, as well as hypothyroidism, 
Parkinson disease and hypertension.  The veteran is not 
currently service-connected for any of these disorders.  
Consequently any impairment from these disorders may not be 
considered in adjudicating the claim for TDIU.

The record shows that the veteran has a bachelor of science 
degree in public administration and that he has a master's 
degree in political science.  He has vocational training in a 
variety of areas.  He has had several jobs since his 
discharge from service.  He has worked for a telephone 
company, was a cable TV technician, a film editor, a 
purchasing agent, a claims administrator, and a bench 
technician.  He has also worked in the audio and visual 
field, worked as a mail clerk, and in the 1990s he ran and 
operated his own computer sales and service business. 

The evidence shows that the veteran primarily claims that his 
psychiatric disability is what prevents him from engaging in 
substantial employment.  As previously noted, he is not 
currently service-connected for a psychiatric disorder.  
Thus, such disorder cannot be the basis for a TDIU claim.

The Board notes that his service-connected hemorrhoids (rated 
0 percent) and his service connected pseudofolliculitis 
barbae (rated 0 percent) have no significant adverse impact 
on his ability to work.  On his application for TDIU, the 
veteran lists his bilateral pes planus (rated 50 percent) as 
a reason for claiming TDIU.  The Board finds that while the 
veteran's bilateral pes planus may impose some limitations on 
the type of work he may do, such as jobs requiring prolonged 
walking, this condition does not preclude all forms of 
gainful employment.  Given the veteran's vast employment 
background and his substantial educational background, his 
service-connected bilateral foot condition fails to render 
him unemployable.  

Upon reviewing all of the evidence of record, the Board 
concludes that the service-connected disabilities (bilateral 
pes planus, hemorrhoids, and pseudofolliculitis barbae) do 
not render the veteran unemployable.  Under the circumstances 
of the instant case, there is nothing in the record, which 
takes the veteran's case outside of the norm of similarly 
situated veterans with a similar compensation rating.  
VanHoose, supra.

The weight of the evidence establishes that the veteran's 
service-connected disabilities alone do not prevent him from 
securing or following a substantially gainful occupation.  
Rather, the veteran's various non-service-connected 
disabilities greatly impact his ability to currently work.  
As such, he does not meet the criteria for a TDIU rating.  
The Board finds that the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and the claim for a TDIU rating must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for a psychiatric disorder is denied.

Service connection for a chronic disease manifested by hair 
loss is denied.

A TDIU rating is denied.




		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 23 -


- 17 -


